UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                          UNITED STATES

                                                    v.

                                Senior Airman KYLE A. DRAKE
                                     United States Air Force

                                             ACM S32358

                                         15 September 2016

         Sentence adjudged 7 October 2015 by SPCM convened at Seymour Johnson
         Air Force Base, North Carolina. Military Judge: J. Wesley Moore.

         Approved Sentence: Bad-conduct discharge, confinement for 60 days, and
         reduction to E-1.

         Appellate Counsel for Appellant: Lieutenant Colonel Anthony D. Ortiz.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                 Before

                          MAYBERRY, SPERANZA, and JOHNSON
                               Appellate Military Judges

         This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                             under AFCCA Rule of Practice and Procedure 18.4.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             LEAH M. CALAHAN
             Clerk of the Court